                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                              BILLINGS DIVISION


LLOYD H. PETERSON,                              Case No. CV-18-07 -BLG-TJC

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

   vs.

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
  REVERSED, and this matter is REMANDED pursuant to sentence four of 42
  U.S.C. § 405(g) for further proceedings consistent herewith.

         Dated this 29th day of March, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Judith Rhoades
                                   Judith Rhoades, Deputy Clerk
